The Court :
In this cause, which is ejectment, issue was taken on the allegation of possession by defendant of the premises sued for when the action was commenced. On this issue there is no finding by the Court below. There should have been a finding on all the issues. The Court should have found whether defendant was possessed, of the parcel of land sued for or not. Evidential facts were found by the Court, and not the ultimate fact of possessed or not possessed. There being no finding on this issue, the decision of the Court below is against law. The cause should for this reason be retired.
The order granting a new trial is therefore affirmed.